                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL HEFLIN,

       Plaintiff,

v.                                                                         No. 19-cv-0254 SMV

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security Administration,

       Defendant.

      ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS
                 AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District court

Without Prepaying Fees or Costs (Long Form) [Doc. 2], filed on March 22, 2019. Plaintiff requests

that he be permitted to proceed in forma pauperis, in accordance with 28 U.S.C. § 1915. The

Court, being fully advised in the premises FINDS that the Motion is well-taken and should be

GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in District court Without Prepaying Fees or Costs [Doc. 2] be GRANTED.

Plaintiff may proceed in this action without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.
                                                    ____________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge
